DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7, 9, 11, 14, and 16-21 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment has obviated many, but not all, of the objections to the specification and rejections under 35 USC § 112 given in the last Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
Examiner thanks Applicant for continuing to correct errors in the specification.  However, it appears that a few errors remain in the specification, for example, “time is divided by m” in paragraph 28.  Examiner requests that Applicant check the specification once more for any remaining errors and maintains the objection to the specification pending correction of at least the above errors.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” and “auxiliary storage device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 11, 14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended contains the limitation “repetitively calculating N spin variables … and N effective magnetic field variables … in a predetermined order along a directional axis of a space spanned by [the relevant variables]….”  In linear algebra, a set of basis vectors “span” a vector space if and only if vectors pointing to every point in the space can be generated using a linear combination of the basis vectors.  The specification as originally filed contains no reference to a space “spanned” by the s, B, and t vectors, nor does the specification appear to contain any reference to forming new vectors using linear combinations of these vectors or to the s, B, and t vectors being “basis” vectors.  Thus, the assertion that the s, B, and t vectors “span” a space appears to be new matter.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected claim.

Claims 1-5, 7, 9, 11, 14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, the variable “k” is undefined and lacks antecedent basis in the claim.

Claim limitations “auxiliary storage device” and “control device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding the “auxiliary storage device,” paragraph 83 indicates that the storage device is a “main memory device.”  However, the specification, as far as Examiner can tell, does not elucidate how the storage device transmits data to, and receives data from, the general computing unit (whose structure is, as noted above, also unknown).  As amended, the claim indicates that the storage unit “stores one or more programs and one or more correction parameters based on quantum mechanics.”  The qualifier “based on quantum mechanics” suggests that the storage unit is not performing the functions of an off-the-shelf memory device, but something more specialized, thereby necessitating that an algorithm for performing the claimed function be disclosed.  See MPEP § 2181(II)(B).  However, it is not clear whether the storage is based on quantum mechanics or whether the programs and correction parameters are based on quantum mechanics, and insofar as the claim is to be interpreted that the storage is based on quantum mechanics, the specification never indicates what algorithm is used to store the programs and correction parameters “based on quantum mechanics.”
Regarding the “control device,” the claim indicates that its function is to “control the transmitting and receiving of data between the storage unit and the general computing unit or … the local-field response computing unit….”  However, paragraph 83 indicates only that the “control device … is a control unit.”  As before, there is no elucidation of how the control unit transfers data between the storage unit and the local-field response computing unit/general computing unit.

Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected claim.

Allowable Subject Matter
Claims 1-5, 7, 9, 11, 14, and 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed November 1, 2021 (“Remarks”) have been fully considered but they are, except insofar as a rejection has been withdrawn above, not persuasive.
	The only argument of Applicant’s that appears to require a response is the assertion that the use of the variable “k” in the equations of claim 1 is definite because paragraph 70 allegedly indicates that “k” is an index of time variable “t.”  Remarks at 12.  First, Examiner would note that the language Applicant cites appears in paragraph 63, not paragraph 70.  Second, even assuming arguendo that paragraph 63 discloses the meaning of “k,” which Examiner does not concede, it would not cure the antecedent basis issue because the definition of “k” is not in the claim.  Examiner recommends, to the extent consistent with the specification, defining “k” within the claim itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125